The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated January 25, 2012 to the Prospectus dated March 30, 2011, as supplemented to date Sentinel Capital Growth, Sentinel Growth Leaders and Sentinel Sustainable Growth Opportunities Funds Retirement of Elizabeth R. Bramwell, CFA, Lead Portfolio Manager, Effective March 31, 2012 Elizabeth R. Bramwell, CFA, Senior Vice President with Sentinel Asset Management, Inc. (“Sentinel”) and lead portfolio manager of the Sentinel Capital Growth, Sentinel Growth Leaders and Sentinel Sustainable Growth Opportunities Funds (collectively, the “Funds”), will retire from Sentinel on March 31, 2012. After March 31, 2012, she will no longer manage the Funds. After March 31, 2012, the Funds will be managed by Kelli K. Hill, Vice President of Sentinel. Ms. Hill currently serves as co-portfolio manager of the Funds with Ms. Bramwell. The section of the Prospectus titled “Fund Summaries – Sentinel Capital Growth Fund – Management – Portfolio Managers” is modified to read in its entirety as follows : Portfolio Managers. Elizabeth R. Bramwell, Senior Vice President with Sentinel, has been a portfolio manager of the Fund, or its predecessor, since the Fund's inception in 1994. Kelli Hill, Vice President with Sentinel, has been a portfolio manager of the Fund since April 1, 2011. Ms. Bramwell will retire from Sentinel on March 31, 2012, after which time she will no longer manage the Fund. Ms. Hill will continue to manage the Fund following Ms. Bramwell’s retirement. The section of the Prospectus titled “Fund Summaries – Sentinel Growth Leaders Fund – Management – Portfolio Managers” is modified to read in its entirety as follows : Portfolio Managers. Elizabeth R. Bramwell, Senior Vice President with Sentinel, has been a portfolio manager of the Fund, or its predecessor, since the Fund's inception in 1999. Kelli Hill, Vice President with Sentinel, has been a portfolio manager of the Fund since April 1, 2011. Ms. Bramwell will retire from Sentinel on March 31, 2012, after which time she will no longer manage the Fund. Ms. Hill will continue to manage the Fund following Ms. Bramwell’s retirement. The section of the Prospectus titled “Fund Summaries – Sentinel Sustainable Growth Opportunities Fund – Management – Portfolio Managers” is modified to read in its entirety as follows : Portfolio Managers. Elizabeth R. Bramwell, Senior Vice President with Sentinel, has been a portfolio manager of the Fund since 2008. Kelli Hill, Vice President with Sentinel, has been a portfolio manager of the Fund since April 1, 2011. Ms. Bramwell will retire from Sentinel on March 31, 2012, after which time she will no longer manage the Fund. Ms. Hill will continue to manage the Fund following Ms. Bramwell’s retirement.
